265 F.2d 928
H. W. PHILLIPS & SONS, INC., Appellant,v.ST. LOUIS-SOUTHWESTERN RAILWAY LINES, Appellee.
No. 13693.
United States Court of Appeals Sixth Circuit.
April 22, 1959.

W. Wright Mitchell, and William E. Walsh, Jr., Memphis, Tenn., for appellant.
J. Martin Regan of counsel, Canada, Russell & Turner, Memphis, Tenn., for appellee.
Before ALLEN and McALLISTER, Circuit Judges, and CHOATE, District judge.
PER CURIAM.


1
This cause has been heard and considered upon the oral arguments and briefs of attorneys for the parties and upon the record in the case;


2
And it appearing that the verdict for the appellee-cross claimant is supported by substantial evidence, and that no reversible error appears in the record,


3
The judgment of the District Court be and it is hereby affirmed.